ml

FILED
Juizgzase

IJN1TE1) sTATEs 1)1sTR1cT coURT ¢,e,k, u_s_ Dismct and

FOR THE DISTRICT OF COLUMBIA Bgnkrupt¢y courts
CALVIN AVANT, )
Plaintiff, §
v, § Civil Action No.  
LOS ANGELES CENTRAL §
COMMUNITY POLICE STATION, et al., )
Defendants. §

MEMORANDUM OPINION

This matter comes before the court on plaintiffs application to proceed in forma pauperis
and pro se civil complaint. The court will grant the application, and dismiss the complaint.

lt appears that plaintiff was arrested for and convicted of a drug offense and served a
four-year term of imprisonment after the court revoked probation. He alleges that his complaints
of police misconduct were ignored, and he now seeks to hold the State of Califomia liable for a
"cover up, and letting Things go on, even after [his] complaints[.]" Compl. at 8 (page number
designated by the Court). Notwithstanding his release from custody, plaintiff "demand[s] to Be
released from the California Law System and conspircy [sic]." ]a'. at 9.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5A(b)(l). In Nez'tzke v. Willz`ams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520
(l972). Having reviewed plaintiff’ s complaint, the court concludes that its factual contentions
are baseless. For this reason, the complaint is frivolous and must be dismissed. An Order

consistent with this Memorandum Opinion is issued separately.

Z¢oc-f@£vifl~

Unite